Citation Nr: 0617260	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  98-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for a 
back disorder.  

In January 1998, the veteran filed a substantive appeal and 
elected a hearing at a local VA office before a Decision 
Review Officer.  That hearing was held and the transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This appeal was remanded by the Board in April 2005.  Among 
the requested development, the Board determined that a new 
physical examination of the veteran, with all necessary 
studies (to include X-rays of the lumbar spine), was 
necessary for a determination on the merits of his claim for 
service connection for a back disability. A letter from the 
RO to the veteran dated on August 4, 2005, informed him that 
he would be contacted by the nearest VA medical facility to 
schedule him for an examination in connection with his 
appeal.  The record reflects that the veteran was scheduled 
for a VA examination for August 9, 2005.  The examination was 
to take place in Topeka, Kansas.  An August 9, 2005 file 
note, reflects that the he was contacted regarding the VA 
examination appointment, and he cancelled his appointment 
stating that he would not be able to drive to Topeka, Kansas.  
The Board notes that the veteran is a resident of Waetherby, 
Missouri.  

In April 2006, the veteran submitted a statement, wherein he 
asserted that he had been notified of the scheduled 
examination the evening before the appointment.  He explained 
that he informed the clerk who notified him of the 
appointment, that he would be unable to present for the 
examination due his wife having a conflicting medical 
appointment.  The veteran requested that a new VA examination 
be scheduled at the Leavenworth VAMC.  

The Board finds that the veteran did not have sufficient time 
to present for the VA medical examination.  Considering the 
VA's duty to assist along with the limited current medical 
data available, he should be afforded another opportunity to 
present for a VA medical examination.  To the extent that the 
veteran is requesting that the VA examination be scheduled at 
a medical facility other than the one in Topeka, Kansas, the 
Board notes that an RO report of contact dated in August 
2005, suggests that the VA examination may be scheduled at a 
location that is closer to his residence.  Accordingly, the 
Appeals Management Center (AMC) or RO should make all efforts 
to schedule the examination at the Leavenworth VA Medical 
Center or a facility that is closer than the Topeka, Kansas 
facility to the veteran's residence.  

The veteran is advised that the failure to report for a 
scheduled VA examination may have an adverse effect on his 
claim.  See 38 C.F.R. § 3.655(b) (2005).

The veteran has also indicated in correspondence received by 
the RO in April 2006 that there may be additional relevant 
medical records available that have not been obtained and 
associated with the claims file.  He specifically referred to 
a VA medical facility in Huntington, West Virginia.  Any 
additional relevant medical records must be secured.  
38 C.F.R. § 3.159(c)(2) (2005).

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence that was needed to 
substantiate his claim for service connection for a back 
disability, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran of the type of evidence 
that is needed to establish a rating and effective date if 
service connection is granted for his back disability.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
AMC/RO should provide the veteran 
written notification specific to his 
claim for service connection for a back 
disability.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a rating and effective date for 
his back disability, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The AMC/RO must contact the VA 
medical facility in Huntington, West 
Virginia for the purpose of obtaining 
all hospital and out-patient clinic 
records of the veteran that have not 
already been secured and associate them 
with the claims file. 

3.  Once all available medical records 
have been received, the AMC/RO should 
make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a VA examination, for the 
purpose of determining whether any 
current thoracic or lumbar spine 
disability that may be present was 
incurred in or aggravated by service.

The AMC/RO should send the claims files 
to the examiner for review, and the 
clinician should indicate that the 
claims files were reviewed, to include 
the service medical records, private 
treatment records, and VA examination 
reports dated in June 1997, January 
2000, and February 2003.

The examiner should describe the nature 
of any current thoracic or lumbar spine 
disability that may be present and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or 
greater probability) that the any such 
disability began during service or is 
causally linked to some incident of 
active duty, to include trauma.  Any 
studies or tests deemed necessary to 
provide the requested opinion should be 
accomplished.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also asked to provide a 
rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

If it is the clinician's opinion that 
the veteran had a disability of the 
thoracic or lumbar spine prior to 
service, the examiner is asked to 
indicate with a yes or no answer (versus 
at least as likely as not) whether such 
pre-existing disability was aggravated 
during service beyond its natural 
progression.  

The examiner is advised that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.

If any requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.

4.  Thereafter, the AMC/RO should review 
the claims files and ensure that no 
other notification or development 
action, in addition to that directed 
above, is required.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claim.

5.  Thereafter, the AMC/RO should 
readjudicate the issue of service 
connection for a back disability with 
consideration of the law and 
regulations relating to in-service 
incurrence (38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303) and, if appropriate, 
in-service aggravation (38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306).  

6.  If the benefit requested on appeal is 
not granted, the AMC/RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the February 
2006 SSOC.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

